Citation Nr: 1342031	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-46 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to an increased initial evaluation for bilateral pes planus, currently rated zero percent disabling prior to August 11, 2011, and 10 percent disabling from that date.  

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left wrist fracture.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to total disability rating based on individual unemployability (TDIU).   




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from February 1985 to August 1986.  

This appeal to the Board of Veterans' Appeals (Board) is from May 2009, February 2013 and April 2013 rating decisions of Department of Veterans Affairs (VA) the Cleveland, Ohio, and North Little Rock, Arkansas, Regional Offices (ROs).  Jurisdiction currently resides with the North Little Rock, Arkansas, RO.  In the May 2009 rating decision, the RO granted service connection for bilateral pes planus and assigned a noncompensable evaluation, effective September 11, 2008, and denied service connection for right hand disability.  In the February 2013 rating decision, the RO denied reopening of service connection for PTSD and to a TDIU.  In the April 2013 rating decision, the RO granted service connection for residuals of a left wrist fracture and assigned a 10 percent rating, effective September 11, 2008, and increased the evaluation of his bilateral pes planus to 10 percent, effective August 11, 2011.

The Veteran's PTSD bilateral pes planus, residuals of a left wrist fracture and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right hand disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin,

A current right hand disability is not the result of a disease or injury during active service, and arthritis was not shown in service or to a compensable degree within one year after separation from service.  


CONCLUSION OF LAW

The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, in a November 2008 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The November 2008 letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records and post-service private treatment records. The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination opinion was rendered in August 2011.  The opinion is fully adequate to adjudicate the claim as it is based upon a review of the relevant information and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records dated in March 1986 reflects that the Veteran complained of edema to the right hand.  It was noted that the Veteran smashed his hand on a track vehicle door.  Upon physical examination, there was soft tissue swelling over the dorsum fifth metacarpal joint.  There was no deformity, and no erythema of skin.  The Veteran was assessed with a left hand contusion.  There are no other service treatment records related to the right hand.

A February 1989 Arkansas Department of Correction Physical Examination Report reflects that the Veteran indicated that he did not have, and never has had, swollen and painful joints, and his extremities were clinically evaluated as normal.  

Condensed Health Services Encounter records dated in September 2008 reflect that the Veteran complained of hand pain with no gross deformity or deficit on examination.  

Thus, while the Veteran had a right hand injury in service, there is no record of relevant complaints or a diagnosis of a right hand disability for many years after service.

A lay statement from E.J.B. dated in July 2009 reflects that he knew the Veteran for eight years and observed the Veteran having hand pain.  A lay statement from R.A.H. dated in July 2009 reflects that he observed the Veteran having problems picking up items with his hands.  A lay statement from J.L.A. dated in July 2009 reflects that he observed the Veteran having problems getting dressed in the mornings due to hand pain, and that he complained more often of pain when there was inclement weather.   

Condensed Health Services Encounter records dated in September 2009 reflect that the Veteran was assessed with osteoarthrosis of the hands.  

The Veteran had a VA examination in August 2011.  He reported a contusion of the right hand in 1986.  He stated that it was a crush injury while he was stationed in Germany.  He reported that the injury did not improve and that he has had intermittent problems with the hand over the years.  He stated that most of the pain was over the second and third knuckle region radially involving the index and long finger.  He denied any significant complaints with the medial hand region involving the ring and pinky finger.  

Following physical examination, the examiner diagnosed osteoarthritis of the right hand.  The examiner opined that the right hand condition is not related to injuries in service.  The examiner stated that the injury described on review of the records suggested problems involving the ulnar aspect of the hand.  The examiner explained that the Veteran's complaints at time of examination seemed to be in the radial aspect of the hand away from the area of injury.  The examiner stated that the Veteran basically has a normal right hand condition with exception of bony prominence involving the metacarpophalangeal joints of the index and long finger, which is from aging and osteoarthritis.  Therefore, the examiner opined that the right hand injury has no relationship to present complaints as it was in a different part of the hand with normal findings in the hand at the area of injury.  

The Board concludes that the Veteran's contention of having a right hand condition continuously since service is not credible because this report is inconsistent with the contemporaneous evidence as reflected in a February 1989 Arkansas Department of Correction Physical Examination Report that shows that the Veteran indicated that he did not have, and never has had, swollen and painful joints.  

The Board assigns little probative weight to the July 2009 lay statements reflecting that the Veteran had hand pain, as these statements do constitute evidence of persistent recurrent symptoms of the claimed disorder because there is no indication that the lay statements speak to the Veteran's right hand pain for the entire period since service.  Indeed, the statements from R.A.H. and J.L.A. do not indicate how long they have observed the Veteran's right hand problems, and the statement from E.J.B. indicates that he knew the Veteran since 2001.  Thus these statements are not probative as to the onset of the Veteran's right hand disability.  

To the extent that the Veteran himself believes that there is a nexus between a right hand disability and service, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the etiology of a right hand disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Here, the most probative evidence addressing whether there is a relationship between the claimed disability and service is the opinion of the August 2011 VA examiner, who after reviewing the record, related the Veteran's condition to the aging process and osteoarthritis.  This opinion was fully informed, clear and consistent with the medical evidence of record.  As such, the Board considers it to carry the most evidentiary weight and as it is against the claim, service connection for a right hand disability is denied. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a right hand disability is denied.  


REMAND

With regard to the bilateral pes planus issue, the Veteran's most recent VA examination was in August 2011.  He reported moderate to severe foot pain at the examination.  In November 2011, the Veteran reported severe pain on manipulation.  In addition, records of his private care, dated since November 2011, have not been physically or electronically associated with the claims folder.  In light of the state of the record, the Board finds that the bilateral pes planus claim must be remanded to associate the most recent records with the claims folder and to afford him a VA examination to assess the current severity of his bilateral pes planus.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran is currently incarcerated; however, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court held that VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  If a VA or fee-basis examiner is unavailable to conduct an examination of the Veteran at the correctional facility and transportation of the Veteran to a VA facility for examination is not available, other alternatives must be considered, such as examination by prison clinicians.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board notes that in a February 2013 rating decision, service connection for PTSD and entitlement to TDIU were denied.  An October 2013 letter from the RO, however, reflects that a statement was received by VA in which the Veteran expressed disagreement with the February 2013 rating decision.  To date, a review of the paper and electronic record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the PTSD and TDIU issues.  The Board notes that the RO has granted the Veteran's claim for service connection for residuals of left wrist fracture in an April 2013 rating decision.  In October 2013, the Veteran's representative submitted a letter disagreeing with that rating and contending that the disability warrants a higher rating.  The Board accepts the October 2013 statement as a Notice of Disagreement with the April 2013 rating decision.  To date, however, the RO has not issued the Veteran an SOC with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the PTSD, left wrist, and TDIU issues to the RO for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his bilateral pes planus, to include the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his bilateral pes planus.  After securing the necessary release, request any relevant records identified that are not duplicates of those already contained in the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records. 

3.  Schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected bilateral pes planus.

Specifically, the examiner should identify all musculoskeletal pathology of the feet found to be present.  Additionally, the examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should also comment on the presence and extent of any other symptoms of pes planus for each foot, to include marked deformity, swelling, characteristic callosities, or spasm of the tendo achillis on manipulation.  The examiner should further comment on the extent of severity of pes planus condition in each foot, specifically as to whether the condition is productive of severe or pronounced symptoms.  Finally, to the extent possible, the examiner should fully describe any functional effects of the bilateral pes planus and the impact of such on his employability.

A fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  Additionally, the examination should be predicated on a review of the entire physical and electronic claims file and the examination report should reflect that review.

4.  Issue the Veteran an SOC with respect to his application to reopen a claim of service connection for PTSD, to higher an increased initial evaluation for residuals of a left wrist fracture, and entitlement to TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

5.  Then readjudicate the bilateral pes planus claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC that expressly identifies all evidence considered.  After an opportunity to respond has been provided the Veteran and his representative, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


